Citation Nr: 1531724	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  08-13 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Entitlement to an evaluation in excess of 30 percent for headache disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran had lengthy service in the Marine Corps Reserves, including active duty for training from May 1996 to August 1996 and active duty from January 1998 to July 1998 and from October to December 1998. 

This matter originally comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for tension headaches and assigned an initial noncompensable rating, effective from April 2, 2004. 

The Veteran testified at a Decision Review Officer hearing in December 2004 and a copy of the transcript has been associated with his electronic claims file. 

The Veteran requested a Board hearing in his May 2008 Substantive Appeal and one was scheduled in June 2010.  However, he canceled his request for a hearing in June 2010.  Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2014). 

In February 2012, the Board remanded his case to the Appeals Management Center (AMC) for additional development.  In November 2012, while the case was in remand status, the RO increased the Veteran's disability rating from noncompensable to 30 percent, effective April 5, 2012.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In pertinent part of an April 2013, the Board denied an initial compensable disability rating prior to April 5, 2012 and a disability rating in excess of 30 percent thereafter.  The Veteran appealed the matter to the U. S. Court of Appeals for Veterans Claims (Court).  In an October 2013 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's April 2013 denial, and remanded the matter to the Board for development consistent with the Joint Motion. 

In a May 2014 decision, the Board granted an initial 30 percent disability rating for headache disability effective from April 2, 2004, and remanded the issue of entitlement to a disability rating in excess of 30 percent beginning on April 5, 2012 to the Agency of Original Jurisdiction (AOJ) for additional development and it has now been returned to the Board.  The Veteran appealed the denial of an evaluation in excess of 30 percent prior to April 5, 2012 to the Court.  In an April 2015 Order, the Court granted the parties' Joint Motion, vacated the Board's May 2014 denial for an initial evaluation in excess of 30 percent prior to April 5, 2012, and remanded the matter to the Board for development consistent with the Joint Motion.

While the Veteran's initial rating claim was pending at the Court, the Board, in March 2015, again remanded the matter for an evaluation in excess of 30 percent for headache disability since April 5, 2012 for additional development.  The record shows compliance with the Board's remand directives and the matter has returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Both the matters have now returned to the Board, and the Board has re-characterized the issue on the front page to reflect the current appellate status. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

For the entire period under appeal, the Veteran's headache disability has more likely been consistent with finding of very frequent prostrating and prolonged attacks that are capable of producing severe economic inadaptability. 


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria for an evaluation of 50 percent, and not higher, for headache disability during the entire period under appeal have been met.  38 U.S.C.A. §§ 1155, 5103. 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, a May 2004 letter informed the Veteran of the requirements for establishing his entitlement to service connection for his tension headaches, including of his and VA's respective responsibilities in obtaining relevant evidence that would tend to support his claim.  See Quartuccio, 16 Vet. App. at 187.  As his appeal concerns the noncompensable rating initially assigned for his tension headaches following the granting of service connection for this disability, it pertains to a "downstream" issue.  In initial-rating cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled by the granting of the underlying claim of entitlement to service connection.  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA does not then have to provide additional notice in this circumstance concerning the "downstream" disability rating and effective date elements of the claim.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008), and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran therefore has received all required notice concerning this claim.

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence necessary to substantiate this claim.  To this end, VA obtained or ensured the presence of records and reports reflecting his treatment by or through VA, as well as identified private treatment records by the Veteran.  In addition, the record contains the Veteran's lay statement as well as his testimony from the December 2004 hearing he had at the RO before a local Decision Review Officer (DRO).

The record also contains the reports of VA examinations dated in June 2004, April 2007, April 2012, and August 2014, in which the nature and severity of the Veteran's headache disability was identified.  The VA examination reports show the examiners interviewed and examined him, documented his medical condition, and rendered appropriate diagnoses and opinions consistent with the other evidence of record and the applicable rating criteria.  In both the April 2012 and August 2014, the VA examiner also reviewed the claims file for the history of this disability. Therefore, the Board concludes that, taken together, the VA examinations are adequate for evaluation purposes, such that additional examination is not needed.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  The Board further finds that there has been compliance with its 2012, 2014, and 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

In sum, the Veteran has been afforded a meaningful opportunity to participate effectively in the development of this claim.  He has not identified any outstanding evidence that could support this claim; and there is no evidence of any prejudicial VA error in notifying or assisting him with this claim or that could otherwise affect the essential fairness of its adjudication.  Accordingly, the Board will proceed to deciding this claim, at least as concerning this initial period at issue.

2.  Increased Rating 

The Veteran seeks a higher initial evaluation for his headache disability. He asserts that the current assigned 30 percent evaluation does not adequately reflect the level of impairment caused by this disability.  

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14.

In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (extending this practice even to claims that do not involve initial ratings).

The Veteran's headache disability has been assigned a 30 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  According to Diagnostic Code 8100, a 50 percent rating is warranted for tension (migraine) headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id. 

Neither the rating criteria nor the Court has defined the term "prostrating". According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

As pointed out in the both the 2013 and 2015 Joint Motions, "inadaptability" is not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in Title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  Further, it has been held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  

In this regard, the Court has explained that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability (TDIU) rather than just a 50 percent rating.  Id., citing 38 C.F.R. § 4.16.  In the Pierce case, the Court discussed the notion that consideration must also be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In this regard, the decision mentions that VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446, 446-447. 

The Veteran seeks a higher initial evaluation in excess of 30 percent for his headache disability.  A review of the claims folders shows that the Veteran's headache disability has been evaluated four times by VA.  The record also contains the Veteran's VA and private treatment records, as well as his lay statements and testimony.  

The Veteran filed his claim for service connection in April 2004, and at that time, he reported that he experienced severe headaches that were related to his periods of service.   He was afforded a VA examination in June 2006 to determine the nature and severity of his claimed disorder.  The Veteran reported having headaches one to two times a week lasting as short as 20 minutes or as long as several hours.  It was noted that he did not have any visual or other neurological experiences except dizziness occasionally.  The headaches were characterized as bitemporal in location. The examiner diagnosed nonspecific headaches.

A review of the Veteran's VA treatment dated from 2004 through 2007 show he reported that he was having headaches as frequently as at least once a week.  In September 2004 he was prescribed Zomig.  The records substantiate treatment for an active headache in March and July 2005.  In March 2005, he was given injections for pain and nausea, and in July 2005 he was offered an injection for pain but refused.  The VA treatment records do not mention that his headaches had any impact on his work.

During his December 2004 DRO hearing, the Veteran testified that he had three to four headaches a week.  He described them as "bad headaches" to the point that he could not do anything but "just lay down at work, or go back to my little Tylenols."  He also testified that sometimes he had to pull over while driving home to avoid any accidents on the road.  He stated that rest helped to alleviate his headaches.  However, the Veteran conceded that he did not miss any time from work because of his headaches.  He stated that he had two jobs and could not afford to be absent from work for fear of losing his job. 

The Veteran was afforded another VA compensation examination in April 2007. His headaches were described as hammering or sharp in nature, and are accompanied by light sensitivity and worsened by exhaustion.  The examiner noted that the Veteran had headaches once a week.  It was also noted that he had been prescribed various medications without relief. Although the April 2007 examiner opined that the Veteran's headaches would have an adverse impact on the performance of his daily activities, such as chores, shopping, recreation, and participation in sports, this examiner also indicated they would not significantly affect the Veteran's occupation.

On his May 2008 substantive appeal (on VA Form 9), the Veteran stated that he had headaches two to three times a week that were prostrating in nature.  In a July 2009 statement his representative maintained the headaches were "prostrating and sharp in nature."  In a September 2009 statement, the Veteran maintained that he experienced prostrating headaches two to three times a week. 

VA treatment records dated in 2009 show that the Veteran continued to receive treatment for his headache disability.  A February 2009 VA treatment record shows he presented with complaints of headaches that occurred two to three times a week.  A May 2009 VA neurologic consultation reports shows that the Veteran complained of frequent headaches, which had been identified as migraines by his primary care physician.  

In April 2012, the Veteran was afforded another VA examination.  The examination report shows that the Veteran reported that he was having two to three headaches per month that were 8/9 out of 10 in severity, and would require him to lie down at least two or three times a month to alleviate his symptoms.  He described the headache attacks as constant, pulsating pain that worsen with activity and involved symptoms of light and sound sensitivities as well as change in vision.  The Veteran reported that each attack lasted less than a day at a time.  The VA examiner found that the Veteran had very frequent and prolonged prostrating attacks.  The Veteran reported that he was still able to work two jobs, and he tried "to work through" the headache.  The Veteran denied that he missed work because of his headache disability, but he reported that he sometimes needs to leave work early.  The VA examiner found that with respect to occupational functioning, the Veteran's disability impacted his concentration but his disability did not result in his inability to secure and maintain employment. 

VA treatment records dated in 2014 show that the Veteran presented to VA Urgent Care in February 2014 and May 2014 because of prolonged headache attacks. The May 2014 VA treatment records shows that the Veteran reported that he suffered from a headache with vomiting for the past two days and resulted in him missing work.  

Private treatment records show that the Veteran again sought urgent care treatment for his headache disability in June 2014.  At the time, the Veteran complained of headache with nausea, pain, light sensitivity, and vomiting.  On clinical examination, it was observed that the Veteran was in moderate distress.  He received prescription medication and IV-fluids, and upon discharge, it was noted that he had improved and he requested to return back work.  A June 2014 private neurology consultation report shows that the Veteran complained of a migraine headache that had begun in morning and which he described as 3/4 out 10 in severity.  He reported that he generally experiences symptoms of light sensitivity, nausea, vomiting, and dizziness during headache attacks, and these attacks usually lasted a few hours to an entire day.  These headache attacks occurred twice a week.  He was assessed with prostrating migraine headaches and prostrating tension headaches. 

The Veteran was most recently afforded a VA examination to evaluate the nature and severity of his headache disability in August 2014.  The examination report shows that he had a current diagnosis of migraine headaches.  The Veteran reported that he experienced headache attacks once or twice a week manifested hammering pain, light sensitivity, nausea, and vomiting, that lasted for hours and were resolved by lying down in a dark room and taking medication.  He reported that he has experienced more frequent headache attacks over the past year.  VA examiner noted that the Veteran suffered from prostrating attacks at least once a month, but these attacks were not considered very frequent and prolonged prostrating attacks that were productive of severe economic inadaptability.  The VA examiner noted that the Veteran reported that he occasionally missed worked because of his headache disability, but he was usually able to work through the pain because his supervisor understood of his disability. 

Subsequent VA treatment records show that the Veteran continue to receive treatment for headache disability which he reported involved episodes of headaches with nausea and light sensitivity twice a week and required him to take medication and lie down at work. 

In this case, the Veteran seeks a higher evaluation than 30 percent for his headache disability during the entire period under appeal.  In order to be entitled to a rating exceeding 30 percent, the evidence also must that the Veteran has headaches of very frequent completely prostrating intensity, and prolonged attacks productive of (or capable of producing) severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board observes that the record only shows a couple of instances when the Veteran sought treatment while having headaches, which does not confirm the frequency or severity of those reported episodes, or demonstrate that the Veteran required bed rest to treat his headaches.  Further, at no point to the April 2012 VA examination report has a medical professional described the Veteran's headaches as prostrating in nature.  

That being said, the Veteran is competent and credible to report on what he sees and feels, such as the severity of headache-related pain, the Board finds that his statements are credible as to the matter of frequency and severity of his headaches, and he is competent to attest whether is headaches are prostrating in nature.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  Notably, throughout the entire period under appeal, the Veteran has consistently reported that his headache attacks are severe in nature and impact his ability to function.  See July 2004, May 2008, September 2009 statement in support of the case, as well as April 2007, April 2012, and August 2014 VA examination reports.  The Veteran's competent reports are sufficient to demonstrate that his headache attacks are "prostrating" in nature. 

Collectively, the lay and medical evidence indicates the Veteran has prostrating headache attacks that occur approximately 8 or more times a month, if accepting that he has at least twice a week.  The evidence of record also indicates they can last anywhere from 20 minutes to several hours to more than a day.  The Veteran has sufficiently described them as prostrating by his statements that they render him unable to do anything and he is required to lie down to alleviate his symptoms.  In addition, medical professionals have described the Veteran's headaches as prostrating in nature, which impacted his performance of daily activities.  Therefore, the evidence of record supports a finding that he has had very frequent and prolonged prostrating headaches even since he initiated his claim.  

Having evaluated both the lay and medical evidence in the record, the Board concludes that the evidence of record likely demonstrates that the severity of the Veteran's headache disability is productive (or capable of producing) severe economic inadaptability.

 While the record reflects that the Veteran has maintained his employment as firefighter and emergency medical technician (EMT), despite the severity of his headache disability, the lay evidence demonstrates that he has been able to do so because of the nature of his employment.  The record shows that the Veteran has only occasionally missed work or taken time off from work because of his headaches.  Instead, he stated that he would lie down or take pain medication while at work because the nature of his employment as a firefighter and EMT allows for periods of downtown and rest.  The significant fluctuation in his employment greatly accommodates the difficulties that arise because of the Veteran's disability and allow him to take medication and rest during an attack of increased symptomatology and resume working when the attack has abated.  The Veteran has credibly reported that he has been able to continue to work despite his disability because of the nature of his employment - if such flexibility was withdrawn, his disability would drastically impact his employment prospects.  The fact remains that since his disability affects his occupational capacity, and under the rating standard that is applied, it more closely corresponds to 50 percent disability rating, the maximum scheduler rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Based on the foregoing, the evidence shows that the Veteran has very frequent completely prostrating and prolonged headache attacks that are capable of producing severe economic inadaptability.  Consequently, the Board finds that the Veteran's headache disability merits a 50 percent rating.

The Board has considered entitlement to an evaluation in excess of 50 percent but notes that a rating higher than 50 percent is not supported by regulation.  As the maximum scheduler evaluation under the rating code for migraine headaches is in now effect, no additional discussion is necessary.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board has also considered the use of other rating codes, but finds that there are no appropriate codes that provide for an evaluation in excess of 50 percent for headaches.
 


Other Considerations 

Finally, the Board finds that the Veteran's service-connected disability does not warrant referral for extra-schedular consideration.  In an exceptional case where a schedular rating is found to be inadequate, there must be consideration of whether an extra-schedular rating is warranted. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third and final step is to refer the case to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected disability.  The Board acknowledges that the Veteran receives the maximum rating under Diagnostic Code 8100 for his headache disability.  That being said, this rating is designed to contemplate "very frequent" and "completely prostrating and prolonged attacks" that are "productive of severe economic inadaptability."  Thus, the criteria account for both the frequency and severity of the symptoms reported here, and also explicitly considers interference with employment.  The Veteran's statements, while reflective of serious headache symptoms, remain consistent with the criteria for a 50 percent rating and there is no reason to conclude that his symptoms are so unusual that the highest evaluation is insufficient here.

Thus, his symptoms associated with this disability do not denote an exceptional or unusual disability picture.  That is to say, the symptoms are not shown to cause any impairment that is not already contemplated by the applicable rating criteria.  Again, 38 C.F.R. § 4.1, generally, contemplates that the degrees of disability specified in the Rating Schedule are adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Also, most, if not all, of the evaluation and treatment he has received for his headaches has been on an outpatient basis, not as an inpatient, certainly not frequent inpatient.  Hence, the Board is not obligated to refer this claim for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to an initial evaluation of 50 percent for headache disability is granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


